Stacy, C. J.
A few simple observations will make clear the right of the State to docket and dismiss the attempted appeal in this case.
1. In the first place, it should be remembered that the object of a trial is to ascertain the truth and to do justly. Both parties are privileged *320to present their evidence at the hearing. This is their opportunity to make the truth appear, and, if not seized, it may be lost. Every litigant is entitled, as a matter of right, to one trial, but not necessarily to two. Pico v. Cohn, 91 Cal., 129, 13 L. R. A., 336.
However, to make sure that no man shall be deprived of his life, liberty or property but by the law of the land, and to safeguard against fallibility, not every case has been limited to a single day in court, nor every party to one “bite at the cherry.” It is better to be right than to worship blindly at the shrine of form. “There always has been and always will be,” to quote a distinguished member of the bar, “an irreconcilable conflict between him who wants to get there right and him who wants to get there quick.” The rightites and the quickites will never agree. The golden mean or the medium aureum of Virgil, where the rights of litigants may be preserved without becoming entangled in the net of form, is the quest of the courts.
2. We have held that, as a dernier ressort, in certain cases, upon proper showing, application for new trial on the ground of newly discovered evidence may be made in the Superior Court at the next succeeding term following affirmance of judgment on appeal. S. v. Casey, 201 N. C., 620, 161 S. E., 81; Allen v. Gooding, 174 N. C., 271, 93 S. E., 740. See, also, concurring opinion in S. v. Jackson, 199 N. C., 321, 154 S. E., 402.
There is nothing new about this procedure. It was invoked in Black’s case (1892), 111 N. C., 303, 16 S. E., 412, a civil action, and in Starnes’ case (1887), 97 N. C., 423, 2 S. E., 447, a criminal prosecution, forty and forty-five years ago respectively. A striking illustration of its wisdom may be seen in S. v. Shipman, post, 325. The authority is not questioned in civil actions, and the courts are empowered by C. S., 4644 to “grant new trials in criminal cases when the defendant is found guilty, under the same rules and regulations as in civil cases.”
It has been thought that, while relentless in their efforts to right the wrongs of others, a fortiori the courts should be slow to abnegate their functions, or to declare the power of the judiciary exhausted, when called upon to right an alleged wrong inflicted by the machinery of the law itself in the administration of justice. It may not be amiss to observe, however, that “such applications are regarded with suspicion and examined with caution, the applicant being required to rebut the presumption that the verdict is correct and that he has not exercised due diligence in preparing for trial.” 14 A. & E. Enc. Pl. and Pr., 790; Turner v. Davis, 132 N. C., 187, 43 S. E., 637.
Indeed, it was said in Carson v. Dellinger, 90 N. C., 226, speaking of the former practice when a new trial, as here sought, could be had only *321by intervention of a court of equity, sucb relief “was afforded with reluctance and in a narrow range of cases, as in case of fraud (Powell v. Watson, 41 N. C., 94), or where the new evidence is such as in effect to destroy the adversary proof (Houston v. Smith, ibid., 264), or where a false witness, known to be such by the party for whom he testifies, without means of contradiction at the trial, and the witness has been prosecuted for perjury or has escaped beyond the process of law. Dyche v. Patton, 43 N. C., 295, and S. c., 56 N. C., 332.”
3. We have not held that such application may be made as a matter of course, or for purposes of delay. Carson v. Dellinger, supra. It is not to challenge the regularity of the procedure on the original hearing or to question the correctness of the judgment. S. v. Shipman, supra. It is addressed to the discretion of the court, and there remitted for final determination. S. v. Moore, 202 N. C., 841; S. v. Griffin, 202 N. C., 517, 163 S. E., 457; S. v. Morris, 109 N. C., 820, 13 S. E., 877.
4. We have not held that such application may be made, either in a civil action or a criminal prosecution, where no new evidence has been discovered, or due diligence has not been exercised in preparing for trial. S. v. Casey, supra; S. v. Lea, ante, 35.
5. We have not held that application for new trial may be made at such term by motion in the cause for alleged jury defect, bias or prejudice, or for any matter occurring during the trial. S. v. Davis, post, 327; S. v. Casey, supra; S. v. Levy, 187 N. C., 581, 122 S. E., 386; S. v. Upton, 170 N. C., 769, 87 S. E., 328; S. v. Drakeford, 162 N. C., 667; S. v. Lipscomb, 134 N. C., 689; Murdock v. R. R., 159 N. C., 131, 74 S. E., 887; S. v. Tart, 199 N. C., 699, 155 S. E., 609; S. v. Lambert, 93 N. C., 618; Carson v. Dellinger, supra.
6. We have not held that application for new trial may be made at such term by motion in the cause for alleged jury attaint or misconduct. McCoy v. Justice, 199 N. C., 602, 155 S. E., 452; S. c., 196 N. C., 553, 146 S. E., 214; S. v. Perry, 121 N. C., 533, 27 S. E., 997; S. v. Tilghman, 33 N. C., 513. Nor has it been thought that a defendant in whose behalf such attaint was sought or effected would ipso facto be entitled to another hearing. The suggestion is sui generis.
7. We have not held that application for new trial may be made at such term by motion in the cause for errors committed on the hearing. The court would be without authority or jurisdiction to entertain the application on any such ground. S. v. Davis, post, 327. No appeal lies from one Superior Court to another, or from this Court to the Superior Court. Wellons v. Lassiter, 200 N. C., 474, 157 S. E., 434; Power Co. v. Peacock, 197 N. C., 735, 150 S. E., 510; Broadhurst v. Drainage Com*322missioners, 195 N. C., 439, 142 S. E., 477; Phillips v. Ray, 190 N. C., 152, 129 S. E., 177; Dockery v. Fairbanks, 172 N. C., 529, 90 S. E., 501; May v. Lumber Co., 119 N. C., 96, 25 S. E., 721; Henry v. Hilliard, 120 N. C., 479, 27 S. E., 130; Roulhac v. Brown, 87 N. C., 1; S. v. Evans, 74 N. C., 324.
8. We have not held that a judge of the Superior Court at chambers may grant stay of execution pm forma in criminal cases pending the hearing of such application. S. v. Davis, post 327; S. v. Casey, supra.
9. We have held that such application is a motion after trial, and may be resorted to only to prevent a probable or manifest injustice and wrong. Alexander v. Cedar Works, 177 N. C., 536, 98 S. E., 780.
10. We have held that such application may be entertained only after careful scrutiny, and then cautiously, under somewhat stringent rules, to prevent the endless mischief which a different course would undoubtedly produce. S. v. Casey, supra; Chrisco v. Yow, 153 N. C., 434, 69 S. E., 422; S. v. Turner, 143 N. C., 641, 57 S. E., 158.
11. We have held that on the hearing of such application both counsel and litigants are presumed to have been properly advised in preparing for trial, and this presumption is not to be lightly overthrown or rebutted. S. v. Lea, ante, 35; Johnson v. R. R., 163 N. C., 431, 79 S. E., 690. If it should appear that the newly discovered evidence, “by ordinary diligence, could have been discovered and used at the hearing, or was in possession of the counsel or agent of the party,” the application will be denied. Matthews v. Joyce, 85 N. C., 258.
12. We have held that no appeal lies to this Court from the discretionary determination of such application. S. v. Moore, 202 N. C., 841; S. v. Griffin, 202 N. C., 517, 163 S. E., 457; S. v. Cox, 202 N. C., 378, 162 S. E., 907; S. v. Lambert, 93 N. C., 618; Carson v. Dellinger, supra; Holmes v. Godwin, 69 N. C., 467.
Speaking generally to the subject as far back as Vest v. Cooper (1873), 68 N. C., 131, Reade, J., delivering the opinion of the Court, said: “There seems to be an impression that there may be an appeal from every motion for a new trial; and the fact is overlooked that it must ‘involve a matter of law or legal inference/ and not a mere matter of discretion. This will illustrate: Plaintiff recovers of defendant $1,000. Defendant files affidavit that since the trial he has discovered that he can prove the debt has been paid. His Honor says: ‘I believe your affidavit, and I grant a new trial/ or ‘I do not believe it, and I refuse a new trial.’ This is a matter of discretion and no appeal lies.”
13. We have also held that an attempted appeal from a discretionary ruling, which is final and not subject to appellate review, may be disre*323garded in the Superior Court. Goodman v. Goodman, 201 N. C., 794, 161 S. E., 688; Goodman v. Goodman, 201 N. C., 808, 161 S. E., 686; Likas v. Lackey, 186 N. C., 398, 119 S. E., 763.
Applying the principles gleaned from the foregoing epitome of what has been, and what has not been, held in connection with an application of this kind, to the one brought under review by the State’s motion, it appears on the face of the record that the attempted appeal is without merit, and the motion to docket and dismiss is well advised. Rule 17.
Needless to say the court was without authority to hear the defendants in their assault upon the validity of the trial. (Par. 7, supra.)
“Newly discovered evidence,” in the sense this phrase is used in connection with an application such as the present one, means something more than a mere appellation or characterization. S. v. Casey, supra; S. v. Lea, ante, 35. It is not alleged that the State’s witness, W. S. Coursey, committed perjury, as was the case in Peagram v. King, 9 N. C., 605, and the evidence alleged to have been lately discovered by the defendants falls far short of the necessary requirements. It is agreed by all the writers on the subject that a new trial for newly discovered evidence should be granted “with the utmost caution and only in a clear case,” lest the courts should thereby encourage negligence or minister to the litigious passions of men. The defendants in the instant case are persons of education and intelligence. They are represented by eminent counsel. The presumption of proper advice and due preparation for trial has not been rebutted. Indeed, if the defendants were as diligent before trial as they have been since, nothing was overlooked.
The suggestion that a new trial should be granted the defendants because it appears an effort to bribe the jury in their behalf failed of its purpose has at least the merit of novelty, and is without precedent in this jurisdiction. It is likewise unavailing on a motion of this kind. S. v. Davis, post, 327. It is unthinkable that the State should want to bribe the jury against itself, and it is a non sequitwr that a new trial must be ordered unless the defendant is shown to be connected with the offer of the bribe made in his behalf. Such a holding might put it in the power of allies, friendly to the defendant, to upset every trial. Perhaps the burden would be on the defendant to exculpate himself from any participation or implication, it having been undertaken in his behalf, but, however this may be, the defendants are in no position to complain at the action of the court in this respect, or any other, and they have been deprived of no rights to which they were entitled, by the State’s motion to docket and dismiss the attempted appeal.
Motion allowed.